This cause comes to this Court on Writ of Error from the judgment of the Circuit Court of St. Lucie County remanding Plaintiff in Error, who was petitioner there, to the custody of the Defendant in Error upon hearing in Habeas Corpus.
The return of the writ showed only that the petitioner was held by virtue of a commitment issued out of the County Court of St. Lucie County on the 3rd day of May, 1926. The commitment was in the following language: *Page 495 
" IN COUNTY COURT, St. Lucie County, State of Florida.
Nov. Term, A.D. 1925. Sentenced Dec. 7, A.D. 1925.
STATE OF FLORIDA      )       INDICTMENT FOR vs.              )          Drunkeness W. H. WADE          )       Second Offense.
It is considered by the Court that you, W. H. Wade, be taken by the sheriff, or his lawful Deputy, to the County Jail of St. Lucie County, Florida, and to be delivered to the keeper thereof, and there to be confined in the said County jail of said County, at hard labor for the period of three months from this date.
IN WITNESS WHEREOF I have hereunto set my hand and affixed the seal of the County Court of said County, this the 3rd day of May A.D. 1926.
(Co. Ct. Seal) P. C. ELDRED, Clerk of the County Court. By E. L. PAYNE, D.C.
Endorsed on the back thereof, was the following:
IN COUNTY COURT,
  St. Lucie County State of Florida.
Commitment of:
  W. H. WADE, To a period of 3 months, in the County Jail.
Filed in the Clerk's office St. Lucie County, Florida, This 15th day of May, 1926.
                                P. C. ELDRED, Clerk. By E. L. PAYNE, D.C."
The return failed to show any basis for the issuing of the commitment. *Page 496 
Upon hearing being had it was shown that the commitment was issued by a deputy clerk on the oral request of the prosecuting attorney. It is further shown by both the clerk of the county court and the deputy clerk that there was no record in the minutes of the county court of the judgment of conviction or of sentence. It appears that there was no record of any order or judgment made by the court.
All judgments of conviction or sentences are required to be entered in the minutes of the Court and a clerk of a court is not authorized to issue a commitment except when the minutes of the court show the record of a conviction and sentence of the accused.
A commitment issued by a Clerk of a Court of Record commanding the imprisonment of an accused is void unless there appears upon the minutes of such Court the record of the judgment of conviction and sentence in the cause.
The judgment of the Circuit Court is reversed and the plaintiff in error is ordered discharged.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion. *Page 497